Exhibit 10.17

 

[g166691kgi001.jpg]

CAPITAL MARKETS
EQUITY RESEARCH
INVESTMENT BANKING
CORRESPONDENT SERVICES
STRATEGIC ALLIANCES

 

June 1, 2005

 

 

Darrel Posegate

Executive Vice President/Chief Financial Officer

HF Financial Corp.

P.O. Box 5000

Sioux Falls, SD  57117 – 5000

 

Dear Darrel:

 

I am pleased to announce that First Tennessee Bank National Association has
approved a Three Million Dollar ($3,000,000.00) increase HF Financial
Corporation’s existing Revolving Line of Credit with First Tennessee Bank.  The
new Revolving Line of Credit will total Six Million Dollars ($6,000,000.00). 
HFC may use advances under this line of credit for:  i) capital infusion to its
subsidiaries to support growth and/or bank or branch acquisitions, ii)
acquisition of bank holding companies, and iii) other liquidity needs.  At or
near maturity, FTB will review the line of credit for the possibility of another
one-year extension.

 

The interest on the outstanding balance will be payable quarterly at a variable
rate per annum on the outstanding balance.  The variable rate of interest shall
be ¼% discount to First Tennessee’s Base Rate, which is currently 6.00%.  Thus,
your borrowing rate today would equal 5.75%.  The maturity date of this
commitment is May 29, 2006.

 

This indebtedness shall be governed by the original covenants and conditions set
forth in the commitment letter dated June 3, 2003.

 

Additionally, this letter confirms the renewal and increase of Home Federal
Bank’s Fed Funds accommodation.  First Tennessee Bank has increased this
accommodation to Fifteen Million Dollars ($15,000,000.00).  This increase will
go into effect on June 30, 2005 and will cover the period from June 30, 2005 to
June 30, 2006 and is subject to the following:

 

•                  In accordance with First Tennessee Policy, this is not a
confirmed line and is subject to cancellation at any time.  Reasons for
cancellation include, but are not limited to changes in the financial condition,
in the senior management or the liquidity position of Home Federal Bank or the
funding mix of First Tennessee Bank.

 

FTN FINANCIAL GROUP

845 Crossover Lane, Suite 150

Memphis, Tennessee 38117

901.435.8080 / 800.456.5460

www.ftnfinancial.com

 

FTN Financial Group is a division of First Tennessee Bank National Association.
FTN Financial Group, through First Tennessee Bank or its affiliates, offers
investment products and services.

 

 

1

--------------------------------------------------------------------------------


 

•                  Requests for borrowing over the pre-approved limit will be
considered on a case-to-case basis.  Fed Funds purchases need not be renewed on
a daily basis. Continuous borrowings in excess of fourteen (14) days must be
secured in full by U. S. Government or Agency Securities.

 

•                  Requests to borrow Fed Funds can be made by calling the
Financial Institutions Division at 1-800-934-8937 Extension 7981.  The cutoff
time for borrowing Fed Funds is 3:00 P.M. (CST).

 

Darrel, it is a pleasure of First Tennessee Bank to provide these
commitments/accommodations to your institution and look forward to servicing the
financial needs of the company in the future.  Please do not hesitate to call if
you have any questions or concerns.

 

Sincerely,

 

 

/s/ David House

 

David House

Vice President

Correspondent Services

--------------------------------------------------------------------------------